Citation Nr: 1515897	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  14-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Daughter


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 to November 1945 and he had service with the regular Philippine Army from November 1945 to June 1946. The appellant seeks benefits as his surviving spouse.

This matter came before the Board of Veterans' Appeals (hereinafter "the Board") on appeal from a July 2013 RO determination which declined to reopen the underlying claim seeking service connection for the cause of the veteran's death because new and material evidence was not submitted in support of the claim.

In February 2015, the appellant and her daughter testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the electronic claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to any new evidence.  The appellant was offered an opportunity to ask the undersigned questions regarding her claim.  Neither the appellant nor her representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such file have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The veteran died in January 2000.  The death certificate lists the immediate cause of death as respiratory arrest and the antecedent cause of death as pulmonary tuberculosis, far advanced.  

2. In a February 2006 decision, the Board denied service connection for the cause of the Veteran's death, based on a finding that the Veteran's fatal conditions were not caused or aggravated by service and the Veteran's connected left wrist disability and malaria did not cause or contribute to the Veteran's death.  

3. In January 2013, the appellant sought to reopen her claim of service connection for the cause of the Veteran's death.  

4. Evidence received since the February 2006 Board decision is not new; does not relate to the unestablished fact necessary to substantiate a claim to establish service connection for cause of death; and does not raise a reasonable possibility of substantiating such claim.





CONCLUSION OF LAW

The criteria to reopen a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

A February 2013 letter notified the appellant of the requirements of reopening the claim and explained the evidence needed to be submitted and what evidence VA would assist in obtaining.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's pertinent service treatment records (STRs) and post-service treatment records have been secured.  A VA medical opinion has not been obtained during the current appeal.  See 38 U.S.C.A. § 5103A(a).  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened. 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding. VA's duty to assist is met.

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The appellant initially filed a claim of service connection for cause of the Veteran's death in March 2000.  In July 2000, the RO determined that the claim was not well-grounded, based on the finding that no medical evidence was submitted to establish a relationship between the Veteran's military service and his death.  Based on the enactment of the VCAA, the claim was readjudicated in a February 2002 rating decision.  The RO denied the claim on the basis that the Veteran was not treated or diagnosed with his death -causing conditions while in service.  Also, his service-connected conditions did not pertain to his causes of death.  In a February 2006 decision, the Board upheld the decision to deny service connection for the cause of the Veteran's death finding that the Veteran's death causing disorders began many years after service and were not caused by any incident in service and that his established service-connected disorders did not play a role in his death.  

The pertinent evidence at the time of the February 2006 Board denial included the Veteran's service treatment records, which showed no complaints of or treatment for pulmonary tuberculosis or for any other respiratory problems. 

Post-service private, treatment records show treatment for disorders including variously diagnosed respiratory problems such as pulmonary tuberculosis. 

A December 1997 X-ray report, as to the Veteran's chest, from the De Vera's X-ray and Ultrasound Center, Inc., related a conclusion that included pulmonary tuberculosis, right upper lobe, with signs of cicatrization; right basal pneumonitis; and the need to consider a pulmonary mass in the right lower lung. 

A December 1997 private report from Dr. Espiritu noted that the Veteran had been diagnosed with disorders including an acute peptic ulcer; concomitant pulmonary tuberculosis, right upper lobe, with signs of cicatrization; right basal pneumonitis; a pulmonary mass, right lower lung; and primary AV block, heart.  Dr. Espiritu indicated that the Veteran had complaints including epigastric pain, nausea and vomiting, easy fatigability, chest pain, and a non-productive cough. 

A July 1999 treatment entry from Dr. Espiritu noted that the Veteran had pneumonia in the right lower lobe and a nodular density in the right upper lobe, possibly Koch's in etiology.  An August 1999 statement from Dr. Espiritu referred to disorders including pneumonia, right lobe; a nodular density, right upper lobe, Koch's, lungs; and first degree AV Block, as well as secondary anemia.  It was reported that the Veteran was weak and that he needed medications for his heart and lung problems. 

An October 1999 treatment report from Dr. Ty noted that the Veteran was seen for a productive cough and joint pain of the left arm. The diagnoses included pneumonia; pulmonary tuberculosis, Koch's; and rheumatoid arthritis. Subsequent treatment entries dated from November 1999 to December 1999 related diagnoses including pneumonia, rheumatoid arthritis, and pulmonary tuberculosis, far advanced. 

A January 2000 treatment report from the Republic of the Philippines Department of Health, Veterans Regional Hospital, noted that the Veteran was admitted with a chief complaint of a cough.  The admitting diagnosis was Koch's pneumonia.  There was a notation that the Veteran died.  A January 2000 admission and discharge record related a principle diagnosis that included pulmonary tuberculosis, far advanced. 

The Veteran died in January 2000.  The certificate of death listed the immediate cause of death as respiratory arrest and the antecedent cause of death as pulmonary tuberculosis, far advanced. 

At the time of his death, the Veteran was service-connected for a left wrist disability (residuals of a fracture of the distal third of the radius, rated 10 percent) and for malaria (rated 0 percent). 

A September 2001 statement from Dr. Espiritu noted that the Veteran was seen in July 1999 for complaints of an on and off fever, cough, difficulty breathing, and chest pain and that he was referred for an X-ray.  It was noted that the X-ray report included remarks that the veteran had pneumonia of the right lower lobe and a nodular density of the right lower lobe, Koch's.  Dr. Espiritu stated that the Veteran was also treated in July 1979 for AV block with marked anemia, secondary. Dr. Espiritu further noted that the Veteran was seen in August 1999 for complaints including abdominal and back pain, headaches, dizziness, and a cough for two months.  It was reported that the Veteran was given pulmonary tuberculosis, short course therapy for two months.  A February 2003 statement from Dr. Espiritu reported essentially the same information.  Dr. Espiritu provided an additional notation that it manifested as an aggravation and that later it became severe. 

In a June 2003 statement, Dr. Ty reported that he saw the Veteran beginning in October 1999 because of a high fever and a productive cough with joint pain in the left arm.  Dr. Ty noted that the Veteran had a history of an old fracture of the left forearm and that a July 1999 chest X-ray performed in July 1999 had shown 1st degree AV block, pulmonary tuberculosis, and pneumonia.  Dr. Ty indicated that his diagnoses were pulmonary tuberculosis, far advanced; pneumonia; and rheumatoid arthritis of the left arm and foot. 

July 2004 lay statements from two friends of the Veteran indicated that they knew that he had a left wrist injury in service and that he suffered from other illnesses, including malaria, pulmonary tuberculosis, and a swollen arm related to his fracture.  The lay statements indicated that the Veteran's swollen arm was one of the causes of his death.

In June 2005, the appellant testified at a Board hearing indicating that the Veteran was diagnosed with tuberculosis in 1953 and continued to have lung problems since that time.  She suggested that when she met the Veteran in 1946, he was always coughing.  

During the hearing, E.S. stated that she was with the Veteran when he was brought to the hospital and noticed that his left hand was swollen when she touched him; he died the next day.  She alleged that the doctors mentioned that the Veteran's lung problems were related to service. 

Evidence received since the February 2006 Board denial includes a joint affidavit from the Veteran's neighbors and a certification from the Office of Punong Barangay, submitted in September 2013, stating that the Veteran died in January 2000 at the Veterans Regional Hospital; a June 1999 certification of the Veteran's service; a July 2013 letter indicating that Dr. Espiritu refused to change a date on a medical certificate as requested by the appellant and her daughter since a medical certificate was released already; an August 2013 clinical abstract from the Veterans Regional Hospital showing that the Veteran was admitted on January 22, 2000 and discharged the next day with a diagnosis of far advanced PTB; an April 2014 statement from the appellant indicating that she remembered the Veteran coughing before they were married; and January 2015 hearing transcript.   

Also submitted were duplicate copies of evidence previously submitted and considered, including a December 1973 Affidavit for Philippine Army and a September 2001 medical certificate from Dr. Espiritu.

While the June 1999 certification of service, September 2013 statements from the neighbors and certification from the Office of Punong Barangay, July 2013 letter from Dr. Espiritu, August 2013 clinical Abstract from the Veterans Regional Hospital, April 2014 statement from the appellant, and January 2015 testimony before the Board were not previously considered, the evidence contained therein is redundant and cumulative of the arguments and evidence previously advanced in the February 2006 Board decision.  What was missing at the time of the 2006 Board decision, evidence showing that pulmonary tuberculosis was present in service or within 3 years of service discharge or evidence suggesting that a service-connected disability or a disability otherwise related to service caused or contributed to the Veteran's demise, has not been submitted.  Evidence simply reemphasizing the position previously considered in the prior final decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

Because the evidence is cumulative, the Board finds that new and material evidence has not been received, and that the claim of service for the cause of the Veteran's death may not be reopened.


ORDER


The appeal to reopen a claim of service connection for cause of Veteran's death is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


